 .In the Matter of TOM MOBLEY AND H. R. MOBLEY, D/B/A MOBLEYPACKING COMPANY, EMPLOYERandAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, AFL, PETITIONERCaseNo. 33-RC-144.-Decided February 7, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:The Employer, a partnership, owns and operates a meat processingplant at Albuquerque, New Mexico. 1111948, the Employer purchasedcattle, hogs, poultry, and sheep valued at $505,000, all of which werepurchased within the State of New Mexico. Purchases of other sup-plies from outside the State during this period, including spices, sea-soning, and casings valued at $9,500 were approximately 13/% percent-of the total amount of supplies purchased.During the same year, theEmployer's sales totaled $592,000, all of which were within the State,ofNew Mexico.Hides valued at $22,000 were sold to a hide dealerwithin the State.They were ultimately shipped by the dealer topoints outside the State.During the first 11 months of 1949, the Employer purchased cattle,hogs, poultry, and sheep valued at $340,000, all of which, except for-one load of cattle valued at $3,500, were purchased within the State.Purchases of other supplies from outside the State during this period,including spices, seasoning, and casings were valued at approximately$6,000.Total purchases made outside the State during the first 11months of 1949 were approximately 3 percent of all purchases.Dur-oThe petition and other papers were amended at the hearing to show the correct name-of the Employer.88 NLRB No. 114.517 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the same year, the Employer's sales totaled $410,000, all of which,,except for one carload of grease valued at $1,500, were within theState.Hides valued at $18,000 were sold in the same manner as in1948.The record discloses that there is no Federal meat inspector atthe Employer's plant.The Employer asserts that it is not engaged in commerce within themeaning of the Act.While we do not find that the operations of theEmployer are unrelated to commerce, we find the Employer's activitiesare local in character, and- that it would not effectuate the policies ofthe Act to assert jurisdiction in this case.2Accordingly, we shalldismiss the petition .3ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.2Herold &Sons,Inc.,82 NLRB 174.8As we are dismissing the petitionfor reasons stated above,we find It Is unnecessaryto consider other issues raised by the parties.